DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 and 20-25 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 15, 2021 has been entered and made of record.  

Allowable Subject Matter
	Claims 1-18 and 20-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Applicant has amended claim 1 as suggested by the Office Action” (Remarks, p. 8).
Accordingly, the closest known prior art, i.e., Yang et al. (US 2017/0278899 A1), Kim et al. (US 2017/0179437 A1), Park et al. (US 2016/0087245 A1), Youn et al. (US 2020/0035769 A1), Kanaya (US 2017/0179211 A1), Sun (US 2020/0185652 A1), An (US 2016/0103516 A1), Yamauchi (US 2004/0160165 A1), Matsushima (US 2012/0091441 A1), Choi et al. (US 2015/0008399 A1), Lee et al. (US 2016/0132155 A1), Yuh et al. (US 2005/0174524 A1), Yamagishi et al. (US 2014/0160377 A1), Kanaya (US 2017/0179211 A1), Miyazawa et al. (US 2015/0090992 A1), Koo et al. (US 2020/0357856 A1), Kang et al. (US 2010/0182250 A1), Choi et al. (US 2015/0008399 A1), Tokuda (US 2018/0138458 A1) and Yang et al. (US 2017/0278900 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims a first refraction layer directly covering the sensing electrode”.
As to claims 2-17 and 25, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above. 
As to claim 18, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the color filter covers the black matrix, and wherein the first refraction layer is directly on the color filter”.
As to claims 20-23, they directly or indirectly depend from claim 18, and are allowed at least for the same reason above. 
As to claim 24, it is persuasive that “Applicant has rewritten allowable claim 24 in independent form to include the features of claim 1” (Remarks, p. 10).  Accordingly, it is allowed for the same reason as in claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 30, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***